DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Monte GB2306389.
Claim 1. Monte discloses stacking a first inner layer (top 14) and a second inner layer (16); disposing a third adhesive material between the first inner layer and the second inner layer (Pg.1:30-34); stacking the first inner layer, the third adhesive material, and the second inner layer to create a two-ply panel; treating the two-ply panel with a flame retardant (Pg.4:7-10 and Pg.5:22-25); stacking a face veneer, the two-ply panel, and a thermally conductive backing layer (5); disposing a first adhesive material between the two-ply panel and the face veneer; disposing a second adhesive material between the thermally conductive backing layer and the two-ply panel (Pg.4:20-23); and applying heat and pressure to at least the face veneer, the thermally conductive backing layer, the first adhesive material, and the second adhesive material (Pg.4:37-Pg.5:4).
However, Monte fails to disclose the process of applying heat and pressure to the first inner layer, the third adhesive material, and the second inner layer to create a two-ply panel comprising the first inner layer, the third adhesive material, and the second inner layer. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to apply heat and pressure to the first inner layer, the third adhesive material, and the second inner layer to create a two-ply panel to strengthen core, before forming the panel with the veneer and metal layer, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claim 2. Monte discloses the thermally conductive backing layer comprises an aluminum (Pg.3:17-19).

Claims 3 and 8-12. Monte fails to disclose the dimensions herein however it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the claimed dimension for each of the layers for making various wood board surfaces, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim 5 and 6. Monte discloses the second inner layer and the face veneer comprises a wood (Pg.2:33-36)

Claim 7. Monte fails to disclose the flame retardant comprises a bromide solution, however it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to use a bromide solution with the phenolic adhesive as it has an inhibitory effect on combustion chemistry and tend to reduce the flammability of products containing them. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning the first inner layer comprising a wood, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633